Citation Nr: 0803276	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-20 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a lower and upper back 
disorder.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel





INTRODUCTION

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision, dated in February 
2004, of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut that denied the benefit 
sought on appeal.  The veteran, who had active duty for 
training from October 1977 to March 1978 and honorable active 
service from September 1980 to September 1983, appealed that 
decision to the BVA and the case was referred to the Board 
for appellate review.  In August 2006, the Board returned the 
case for additional development and the case was subsequently 
returned for further appellate review.  


FINDING OF FACT

A lower and upper back disorder is not shown to be causally 
or etiologically related to active duty for training or to 
the veteran's period of honorable active service.  


CONCLUSION OF LAW

A lower and upper back disorder was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.13, 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
veteran dated in April 2003.  While this notice does not 
provide any information concerning the evaluation or the 
effective date that could be assigned should the benefit 
sought be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since this decision affirms the RO's decision, the 
veteran is not prejudiced by the failure to provide him that 
further information.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.

Analysis

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1131.

For purposes of any of the above determinations, the term 
"veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
there from under conditions other than dishonorable.  38 
C.F.R. § 3.1(d).

A discharge from service under other than honorable 
conditions issued because of willful and persistent 
misconduct, will be considered to have been issued under 
dishonorable conditions, and bars entitlement to veteran's 
benefits.  38 C.F.R. § 3.12(d)(4).

As noted, the veteran has a period of active service that 
ended in an honorable discharge and a period of active 
service that ended under an other than honorable conditions.

A June 2007 VA administrative decision found that the veteran 
would have been discharged under conditions other than 
dishonorable on September 22, 1983 except for the intervening 
July 6, 1983 reenlistment.  Thus it was determined that he 
had basic eligibility for VA benefits based on service from 
September 1980 to September 1983.

The veteran's service from September 23, 1983 to November 
1986 was under dishonorable conditions.  Therefore, service 
connection may not be established for any disability based on 
the period of service from September 23, 1983 to November 
1986.  

The service medical records revealed that in August 1981 the 
veteran complained of back pain for two days.  No prior 
problems or injuries were noted.  The veteran sat on a 
concrete block for 12 hours and experienced pain and 
stiffness.  The diagnosis was minor muscle strain.  No 
further complaints or treatment for back pain were recorded 
in service medical records dated during the veteran's period 
of honorable active service.

Post service, a letter from the veteran's private doctor 
dated in February 2004 indicated the veteran has been treated 
for back pain due to repetitive motion injury since August 
2003.  

During his private evaluation in December 2004, the veteran 
complained of back problems since 1977 while in the military 
where he sustained some injuries.  He reported several 
lifting injuries over the years.  The diagnosis was lumbar 
spondylosis lumbosacral articulation.  

After reviewing the evidence of record it is clear that the 
service medical records show that the veteran was treated 
once, in August 1981 for minor muscle back strain during his 
honorable period of service.  While the veteran has related 
that he sustained an injury prior to that date, in 1977, and 
a note from a private physician dated in April 1979 relates 
that the veteran was under care for a back strain and should 
not report for reserve duty, service medical records do not 
document any back injury or any treatment for complaints of 
back pain prior to August 1981 and the veteran was not shown 
to have been performing either active duty for training or 
inactive duty training in 1979.  In addition, after service, 
a back disorder was first documented in February 2004, 
approximately twenty years after service.  

The absence of documented complaints indicative of a back 
disability from 1983 to 2004 weighs against the claim that an 
upper and lower back disability, first documented in 2004, is 
related to service on the basis of continuity of 
symptomatology.  38 C.F.R. § 3.303(b).  The evidentiary gap 
in this case between the veteran's honorable active service 
and the earliest diagnosis of a back disorder essentially 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998); affd. sub. 
nom., Forshey v. Principi, 284 F. 3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  Furthermore, there is no medical nexus 
opinion of record relating any current lower or upper back 
disorder to the veteran's honorable period of active duty 
service.  Any reference to service is merely history as 
reported by the veteran.  As such, the Board finds that the 
medical evidence is against the veteran's claim for service 
connection.  

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's back disorder had its origin 
during service in these circumstances would be speculation, 
and the law provides that service connection may not be based 
on resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply 
put, in the absence of a present disability that is related 
to service, a grant of service connection is clearly not 
supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between a current back 
disorder and service by way of a letter from the RO to him, 
but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised of the need to submit medical 
evidence of a relationship between the current disability and 
an injury, disease or event in service.  While the veteran is 
clearly of the opinion that his current back disorder is 
related to service, as a lay person, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as the etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board concludes that service connection for 
a lower and upper back disorder is not established.  


ORDER

Service connection for lower and upper back disorder is 
denied



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


